     CASE 0:19-cv-01820-MJD-BRT Document 240 Filed 09/08/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

                              Plaintiff,              Case No.: 19-cv-1820 MJD/BRT
                      v.

 NEWS CORPORATION, NEWS AMERICA
 MARKETING FSI L.L.C., and NEWS
 AMERICA MARKETING IN-STORE                           JURY TRIAL DEMANDED
 SERVICES L.L.C.,

                              Defendants.



    PLAINTIFF’S MOTION TO COMPEL PRODUCTION OF DOCUMENTS

       Plaintiff Insignia Systems, Inc., through its attorneys, moves the Court to compel

Defendants News Corporation, News America Marketing FSI L.L.C., and News America

Marketing In-Store Services L.L.C. to produce the deposition transcripts and exhibits of

19 of Defendants’ witnesses who were deposed in Valassis Communications, Inc. v. News

Corp., et al., No. 17-cv-7378 (PKC) (S.D.N.Y.) (“Valassis”); the deposition transcripts of

Defendants’ witnesses who were deposed in prior cases and whose deposition materials

were reproduced in Valassis; documents designated as trial and summary judgment

exhibits in Valassis that hit on search terms negotiated in this case, with the exception of

third-party documents so designated; and documents related to Defendant News

Corporation’s sale of Defendants News America Marketing to Charlesbank Capital

Partners. Insignia bases this motion on all of the files, records, and proceedings of this



                                             1
     CASE 0:19-cv-01820-MJD-BRT Document 240 Filed 09/08/20 Page 2 of 3




action, and the briefing and supporting materials, which will be filed and served in

accordance with the Federal Rules of Civil Procedure and Rule 7.1 of the Local Rules.

Dated: September 8, 2020                Respectfully submitted,

                                        /s/ Y. Gloria Park
                                        SUSMAN GODFREY LLP
                                        William Christopher Carmody (pro hac vice)
                                        New York State Bar No. 4539276
                                        bcarmody@susmangodfrey.com
                                        Arun Subramanian (pro hac vice)
                                        New York State Bar No. 4611869
                                        asubramanian@susmangodfrey.com
                                        Mark Musico (pro hac vice)
                                        New York State Bar No. 5238001
                                        mmusico@susmangodfrey.com
                                        Y. Gloria Park (pro hac vice)
                                        New York State Bar No. 5477047
                                        gpark@susmangodfrey.com
                                        1301 Avenue of the Americas, 32nd Floor
                                        New York, New York 10019
                                        Telephone: (212) 336-3330
                                        Fax: (212) 336-8340

                                        Alejandra C. Salinas (pro hac vice)
                                        Texas State Bar No. 24102452
                                        asalinas@susmangodfrey.com
                                        1000 Louisiana Street, Suite 5100
                                        Houston, Texas 77002
                                        Telephone: (713) 651-9366
                                        Fax: (713) 654-6666

                                        Rachel S. Black (pro hac vice)
                                        Washington State Bar No. 32204
                                        rblack@susmangodfrey.com
                                        1201 Third Avenue, Suite 3800
                                        Seattle, WA 98101
                                        Telephone: (206) 516-3880
                                        Fax: (206) 516-3883

                                        NAPOLI SHKOLNIK PLLC
                                        Hunter Shkolnik (pro hac vice)

                                           2
CASE 0:19-cv-01820-MJD-BRT Document 240 Filed 09/08/20 Page 3 of 3




                              New York State Bar No. 2031458
                              hunter@napolilaw.com
                              360 Lexington Avenue, 11th Floor
                              New York, New York 10017
                              Telephone: (212) 397-1000

                              BLACKWELL BURKE P.A.
                              Jerry W. Blackwell
                              Minnesota State Bar No. 186867
                              blackwell@blackwellburke.com
                              S. Jamal Faleel
                              Minnesota State Bar No. 320626
                              jfaleel@blackwellburke.com
                              431 South Seventh Street, Suite 2500
                              Minneapolis, MN 55415
                              Telephone: (212) 343-3200
                              Fax: (212) 343-3205

                              Attorneys for Plaintiff Insignia Systems, Inc.




                                3
